DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, 18, and 19 are objected to because of the following informalities:  The word “had” is misspelled in claims 11, 12, 18, and 19. It appears that claim 19 should depend from claim 18. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. (5183182) in view of Chapin et al. (20100212351).
Regarding claim 1, Comstock discloses a modularly configured hand sanitizer dispensing device, comprising: an outer container (24) configured with a reservoir section (84), the container having a door (28) allowing access to the interior of the container for fluid placement therein and means (50 and 52) to hold a fluid receptacle (20) within the outer container, the reservoir comprising at least one opening (84a) for conveyance, in and out, of fluid; a removable inner receptacle (20), configured to be held within the outer container, and comprising means (20) to hold fluid therein and 
Comstock DIFFERS in that it does not disclose that the at least one opening conveys air. Instead, Comstock discloses that the air vent is located in the top of the receptacle (col. 1, lines 55-66). Attention is directed to the Chapin reference, which discloses a reservoir (76) comprising at least one opening (80) for conveyance, in and out, of fluid and air (par. 0025 and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Comstock reference in view of the teachings of the Chapin reference by locating the air vent at the at least one opening for the purpose of simplifying the device by eliminating the need for an additional structure at the top of the receptacle for venting. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 3, the dispenser is directly attached to the outer container (via 50 and 52 of Comstock).
Regarding claim 4, the dispenser is placed distally from the container (see push button 74 extending from container 28 in Fig. 1 of Comstock; also 100 in Fig. 7 of 
Regarding claim 5, the inner container and device each comprise a window arranged such that the fluid in the inner container can be viewed from outside of the device (col. 4, lines 25-37 of Comstock).
Regarding claim 6, the device is generally a rectangular cuboid (Fig. 1 of Comstock; Fig. 3 of Chapin).
Regarding claim 7, the device comprises means (114 of Comstock) to display information on an exterior surface thereof.
Regarding claim 8, the device is fixable to a surface (col. 3, lines 26-30 of Comstock).
Regarding claim 9, the inner container is configured as a fluid module (20 of Comstock; B of Chapin) for insertion and removal as needed.
Regarding claim 10, the inner container is refillable when it is empty and outside of the device (col. 3, lines 31-42).
Regarding claim 13, Comstock discloses a modularly configured hand sanitizer dispensing device, comprising: A generally rectangular-cuboid shaped outer container (24) configured with a reservoir section (84), the container having a door (28) having a window (78), the door allowing access to the interior of the container and means (50 and 52) to hold a fluid-tight module (20) therein, the reservoir comprising at least one opening (84a) for conveyance, in and out, of fluid; one or more removable fluid-tight modules (20), each module comprising a window (20a) 16for viewing the contents therein, each module configured to be placed within the outer container such that window of the 
Comstock DIFFERS in that it does not disclose that the at least one opening conveys air. Instead, Comstock discloses that the air vent is located in the top of the receptacle (col. 1, lines 55-66). Attention is directed to the Chapin reference, which discloses a reservoir (76) comprising at least one opening (80) for conveyance, in and out, of fluid and air (par. 0025 and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Comstock reference in view of the teachings of the Chapin reference by locating the air vent at the at least one opening for the purpose of simplifying the device by eliminating the need for an additional structure at the top of the receptacle for venting. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, the dispenser is directly attached to the outer container (Fig. 7 of Chapin).
Regarding claim 15, the dispenser is placed distally from the container and is in fluid connection with the device by a conduit (Fig. 7 of Chapin).
Regarding claim 16, the device comprises means (114 of Comstock) to display information on an exterior surface thereof.
Regarding claim 17, the device is fixable to a surface (col. 3, lines 13-17 of Comstock).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. in view of Chapin et al. as applied to claim 1 above, and further in view of Brown et al. (5595324).
Regarding claim 2, the modified Comstock DIFFERS in that it does not disclose the inner receptacle comprises a bag in a box (BIB) module. Attention, however, is directed to the Brown reference, which discloses an inner receptacle comprising a bag in a box (BIB) module (col. 5, lines 61-66). Brown teaches that BIB modules are preferred for dispensing liquid hygiene products (col. 5, lines 61-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Comstock reference in view of the teachings of the Brown reference by employing a BIB module because it is a well-known and preferred method for storing and dispensing liquid hygiene products.
Claims 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comstock et al. in view of Chapin et al. as applied to claim 1 above, and further in view of Kobs (20190063980).
Regarding claims 11 and 18, the modified Comstock DIFFERS in that it does not disclose a sensor in communication with the inner container and a receiving device to provide notice of remaining fluid therewithin. Attention, however, is directed to the Kobs reference, which discloses a sensor in communication with an inner container and a receiving device to provide notice of remaining fluid therewithin (abstract; par. 0006 and 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Comstock reference in view of the teachings of the Kobs reference by employing a liquid level sensor for the purpose of providing an indication to a user regarding the amount of liquid remaining in the receptacle.
Regarding claims 12 and 19, the sensor is programmed to order a replacement inner container from a preprogrammed source at a preprogrammed weight trigger, or time period, provided by the sensor (par. 0085 of Kobs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754